DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and presented for examination on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/323,311, filed on 12/30/2016.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was filed on 04/07/2021.  The IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite because it is ambiguous.  The claim recites that the quenching temperature (QT) is lower than an Ms transformation point of the steel (Ms point) and between 150oC and 250oC.  This language is unclear because the endpoints of the range for QT cannot be determined.  For example, the QT could be confined to a range in which (i) the upper limit is the Ms point and the lower limit falls somewhere between 150oC and 250oC, or (ii) QT is 150oC-250oC, provided that it also satisfies the criterion that QT is less than the Ms point.  Appropriate correction is required.
Regarding claims 2-6, 8, and 9, the claims are rejected because they incorporate the ambiguous language of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087253 (A1) to Matsuda et al. (“Matsuda”).
Regarding claims 1, 3, 4, and 7, Matsuda teaches a method of making a steel having a tensile strength of at least 1470 MPa.  Abstract; para. [0002], [0016], [0032].  The tensile strength x total elongation is 29000.  Abstract; para. [0018].  For a minimum tensile strength of 1470 MPa, the total elongation would be at least 19.7%, which falls within the claimed range.  Tables 3-1 and 3-2 show example total elongation values that are 15% or higher.
The steel composition includes the following elements in percent by mass (para. [0021]-[0028], [0051]-[0066]):
Element
Claim 1
US 2013/0087253 A1
C
0.34 - 0.40
0.30 - 0.73
Mn
1.50 - 2.30
10.0 or less
Si
1.50 - 2.40
3.0 or less
Cr
0.46 - 0.7
0.2 - 8.0
Mo
0 - 0.3
0.005 - 0.5
Al
0.01 - 0.08
3.0 or less
Nb
0.03 - 0.05
0.01 - 0.1
Fe + impurities
remainder
remainder


The method includes the following steps: (a) providing a cold-rolled steel sheet (para. [0070], [0071]); (b) annealing the cold-rolled steel sheet to a temperature (annealing temperature) of at least the A3 point up to 1000oC (para. [0073]-[0075]); (c) cooling (quenching) the sheet to a temperature (quenching temperature) between the Ms point and the Ms point-150oC (para. [0076], [0077]); (d) heating the sheet (performing partitioning treatment) to a second temperature region (partitioning temperature) of 340-520oC and retaining the sheet at the temperature for 15-1000 seconds (partitioning time) (para. [0080]-[0084]).
Example Ms point temperatures range from 200oC to 265oC.  Table 2. The calculated range cooling temperature range for these example values is 50oC-200oC or 115oC-265oC, which overlap the claimed QT. 
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).       
Regarding claim 2, Matsuda teaches that the cooling (quenching) step is performed to convert a portion of the austenite to martensite, thereby producing an austenitic and martensitic microstructure.  Para. [0076].  Polygonal ferrite and pearlite precipitation should be avoided.  Para. [0076].  The transitional phrase “consisting of” is met because no other microstructures are required.  Additionally, the cooling rate of at least 3oC/s encompasses the cooling rate of at least 35oC/s of the present invention.  Therefore, the resulting microstructure would be expected to be the same as claimed.  See MPEP § 2112.01.
Regarding claims 5 and 6, Matsuda teaches that the steel may be galvanized or galvannealed (coated) after heating the steel at the second temperature (after the partitioning).  Para. [0029], [0085], [0090].  Because the steel does not stay at elevated temperatures forever due to testing and storage, the steel sheet must be cooled to room temperature.  See, for example, paragraphs [0098]-[0103].

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, as applied to claim 5 above, and further in view of US 2015/0203947 (A1) or WO 2014/020640 (A1) to Hasegawa et al. (“Hasegawa”).
Unless otherwise noted, all citations to Hasegawa in this action will refer to the US publication, which will serve as the translation for the WIPO version of the reference.
Regarding claims 8 and 9, Matsuda teaches that coating can be carried out by galvannealing at 450-500oC (para. [0085], [0089], [0090]), which overlaps the claimed range.  Matsuda teaches that the total retention time of the second temperature region heating, the galvanizing, and the galvannealing is 15-1000 seconds (para. [0085]), but Matsuda is silent as to the specific time of the galvannealing step within the total retention time.
Hasegawa, directed to a galvanized, high-strength steel sheet, teaches that galvannealing times for galvannealing temperatures of 460-550oC is 1 second or more than 40 seconds or less.  Para. [0075].  It would have been obvious to one of ordinary skill in the art to have carried out the galvannealing step of Matsuda for a duration of 1-40 seconds because this time period has been shown to form an alloyed coating on a steel sheet.  Additionally, Hasegawa is consistent with Hasegawa’s overall time frame of 15-1000 seconds for the second temperature region heating, galvanizing, and galvannealing collectively, particularly taking account that the second temperature region heating must be at least 15 seconds and the coating step must be greater than zero seconds.
Regarding claim 10,  Matsuda teaches cooling (quenching) the sheet to a temperature (quenching temperature) between the Ms point and the Ms point-150oC.  Para. [0076], [0077].  Example Ms point temperatures range from 200oC to 265oC.  Table 2. The calculated range cooling temperature range for these example values is 50oC-200oC or 115oC-265oC, which overlap the claimed QT.  The steel is subjected to heating (performing partitioning treatment) to a second temperature region (partitioning temperature) of 340-520oC and retaining the sheet at the temperature for 15-1000 seconds (partitioning time).  Para. [0080]-[0084].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
December 17, 2022